Annabelle Clinton Imber, Justice, dissenting. I disagree with the majority’s holding that the amended version of Chapter 282, Ambulance Service Improvement Districts, specifically Ark. Code Ann. 14-282-102(e)(1)(A), includes personal property. While I agree that the amended version of the statute uses plain and unambiguous language, there is no basis for the conclusion that the term property as used in section 14-282-102 refers to anything other than real property. The basic rule of statutory construction is to give effect to the intent of the legislature. See Ford v. Keith, 338 Ark. 487, 996 S.W.2d 20 (1999). The legislature used the words “real property” and “property” interchangeably in section 14-282-102(a) and (b) when it designated the original method of creating improvement districts. In Section 14-282-102(b), the statute states the purpose of the ambulance district to be for the “benefit of the property holders within the district.” Id. The language is clarified to indicate that “the ambulance services would be a benefit to all the real property located in the district. Id. (emphasis added). Construing this language just as it reads and giving every word meaning and effect, “property” refers to the real property within the described area. How then does the term “property” take on a new meaning in section 14-282-102(e)(1)(A)? The majority takes an unwarranted leap in its construction of the statute by assuming that because the legislature set out to create an alternative method of creating and funding an ambulance district, they assigned multiple meanings to a single term used within section 14-282-102. In order to make this leap the majority relies on this court’s statement in Hoing v. River Valley Gas Co., 196 Ark 1165, 1169, 121 S.W.2d 513, 515(1938) that “[i]n this country, there is not the slightest difference between real and personal estate except so far as such difference is created by statute.” This expression of the law, used historically in he context of fixtures, objects appurtenant, etc., does little more in the present context than beg the question. The statute at issue in this case, when enacted as Act 1221 of 1975 and when amended by the enactment of Act 498 of 1989, did in fact differentiate between real and personal property. The amended language adopted by Act 498 of 1989 includes an additional method to form an ambulance improvement district, permitting formation by ordinance of the quorum court. This alternate method demands that the ordinance “set forth the method the ambulance service shall assess the persons residing therein or the property owners having property located therein” Id. (emphasis added). The use of the term “property” in this amended version should be construed within the total context of section 14-282-102 to include the real property located within the district. In any event, if the language used in the amendment were to be considered ambiguous, the cardinal rule in construing tax legislation requires that, “a tax cannot be imposed except by express words indicating that purpose, andwhere there is ambiguity or doubt it must be resolved in favor of the taxpayer.” Pledger v. The Grapevine, Inc., 302 Ark. 18, 786 S.W.2d 825 (1990). Another rule of tax law construction is that express designation for one thing mayproperly be understood to exclude another. Leathers v. A&B Dirt Movers, Inc. 311 Ark. 320, 844 S.W.2d 314 (1992). Under these rules of statutory construction, the term “property” as used in Section 14-282-102(e)(1)(A) should be construed to mean real BROWN, J., joins in this dissent.